Per Curiam.

Respondent was admitted to practice in the First Judicial Department on December 3,1934.
He was charged with professional misconduct in that, on July 2, 1971, in the United States District Court for the Southern District of New York, he was convicted, after trial by a jury, of the crime of conspiracy to pay an illegal kick-back to a labor union welfare and pension fund official. He was sentenced to one year in prison and fined the sum of $10,000. That judgment, insofar as it is relevant to this proceeding, was affirmed by the United States Court of Appeals for the Second Circuit (433 F. 2d 680).
Contrary to the contentions raised by respondent, he was afforded a meaningful hearing herein by the Referee, which hearing was conducted in accordance with the guidelines set out in Matter of Keogh (17 N Y 2d 479). The Referee correctly rejected respondent’s claim that his own testimony was “ unavailable to him upon the trial in the Federal court ” (Matter of Keogh, supra, p. 481). The fact that respondent could *95have been subjected to cross-examination at the criminal trial concerning a certain meretricious relationship and, hence, chose not to take the stand, does not mean that his testimony was unavailable to him therein. The fact that the conviction was obtained upon the uncorroborated testimony of an alleged accomplice ‘ ‘ is immaterial ’ ’ in this proceeding. (Matter of Ruggiero, 40 A D 2d 135, 136.)
The Referee’s findings and conclusions are fully supported by the record and his report is confirmed and respondent’s cross motion denied.
In view of the gravity of respondent’s misconduct he should be disbarred.
Nunez, J. P., Steuer, Tilzer, Capozzoli and Lane, JJ., concur.
Respondent disbarred from practice as an attorney and counselor at law in the State of New York, effective April 29,1974.